                      Case 3:21-cv-05345 Document 1 Filed 05/10/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7

 8
                             IN THE UNITED STATES DISTRICT COURT FOR THE
 9                                 WESTERN DISTRICT OF WASHINGTON
                                              AT TACOMA
10

11
      UNITED STATES OF AMERICA,
12                                                              Case No.
                     Plaintiff,
13
                     v.
14                                                              UNITED STATES’
      STEVEN M. BERESFORD,                                      COMPLAINT
15

16                   Defendant.

17
                The United States of America (“United States”), by and through its undersigned counsel,
18
     hereby complains and alleges as follows:
19
                                                   INRODUCTION
20
                1.        This is a civil action brought by the United States to reduce to judgment the
21
     assessments of outstanding tax liabilities of Defendant Steven M. Beresford.
22

23   //
      Complaint                                                                U.S. DEPARTMENT OF JUSTICE
      (Case No. )                                   1                          Tax Division, Western Region
                                                                               P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-514-6056


24
                        Case 3:21-cv-05345 Document 1 Filed 05/10/21 Page 2 of 6




 1                               JURISDICTION, VENUE, AND DEFENDANT

 2                 2.    This action is brought pursuant to 26 U.S.C. §§ 7401 and 7403 at the direction of

 3   the Attorney General of the United States and with the authorization of Area Counsel of the

 4   Internal Revenue Service (“IRS”), a delegate of the Secretary of the Treasury.

 5                 3.    The Court has subject matter jurisdiction pursuant to 26 U.S.C. § 7402 and 28

 6   U.S.C. §§ 1340 and 1345.

 7                 4.    Venue is proper in the Western District of Washington in accordance with 28

 8   U.S.C. §§ 1391(b) and 1396 because Steven M. Beresford resides in this judicial district.

 9                 5.    Because Steven M. Beresford resides in Clark County, pursuant to LCR 3(e), the

10   proper venue is in Tacoma, Washington.

11                 6.    Steven M. Beresford is made a party to this action because he has unpaid federal

12   tax liabilities.

13
               COUNT I: REDUCE FEDERAL TAX ASSESSMENTS AGAINST DEFENDANT
14                          STEVEN M. BERESFORD TO JUDGMENT

15                 7.    The United States incorporates and re-alleges as if fully stated herein each of the

16   allegations in Paragraphs 1 through 6, above.

17                 8.    A duly authorized delegate of the Secretary of the Treasury made timely

18   assessments against Steven M. Beresford for unpaid federal income taxes (Form 1040), civil

19   penalties pursuant to 26 U.S.C. § 6702 (penalty for frivolous tax submissions)1, penalties,

20   interest, and other statutory additions for the taxable periods, as set forth below:

21

22
     1
       A penalty under 26 U.S.C. § 6702 is considered a “tax.” See 26 U.S.C. § 6671(a) (“Except as
     otherwise provided, any reference in [Title 26] shall be deemed also to refer to the penalties and
23   liabilities provided by [Subchapter B-Assessable Penalties].”).
         Complaint                                                             U.S. DEPARTMENT OF JUSTICE
         (Case No. )                                2                          Tax Division, Western Region
                                                                               P.O. Box 683
                                                                               Washington, D.C. 20044
                                                                               Telephone: 202-514-6056


24
                   Case 3:21-cv-05345 Document 1 Filed 05/10/21 Page 3 of 6




 1   Type of        Tax      Assessment        Assessment Amount and Type of              Unpaid
      Tax          Period       Date                    Assessment                      Balance as
 2                                                                                      of April 26,
                                                                                           2021*
 3
       1040        12/31/2   09/19/2011   Tax                            $43,249.00
 4   (Income)        003          “       Estimated Tax Penalty           $1,155.88
                                  “       Failure to Pay Tax Penalty     $10,812.25
 5                                “       Frivolous Submission
                                          Penalty                        $31,355.53
 6                                “       Interest                       $10,812.25
                             12/05/2016   Interest                       $22,211.84
 7                           12/04/2017   Interest                        $5,993.79
                             12/03/2018   Interest                        $7,322.12
 8                           12/02/2019   Interest                        $9,051.35
                             11/30/2020   Interest                        $7,167.86 $179,000.48
 9
       1040        12/31/2   09/19/2011   Tax                            $85,914.00
10   (Income)        004          “       Estimated Tax Penalty           $2,462.01
                                  “       Failure to Pay Tax Penalty     $21,478.50
11                                “       Frivolous Submission
                                          Penalty                        $62,287.65
12                                “       Interest                       $66,130.89
                             12/05/2016   Interest                       $42,304.29
13                           12/04/2017   Interest                       $11,415.67
                             12/03/2018   Interest                       $13,945.58
14                           12/02/2019   Interest                       $17,239.05
                             11/30/2020   Interest                       $13,651.78 $340,921.21
15
       1040        12/31/2   08/31/2011   Tax                            $59,106.00
16   (Income)        005          “       Late Filing Penalty            $14,776.50
                                  “       Fraud Penalty                  $41,795.25
17                                “       Interest                       $40,702.38
                             11/19/2012   Failure to Pay Tax Penalty      $8,274.84
18                           12/05/2016   Interest                       $29,279.37
                                  “       Failure to Pay Tax Penalty      $6,501.66
19                           12/04/2017   Interest                        $8,155.01
                             12/03/2018   Interest                        $9,962.30
20                           12/02/2019   Interest                       $12,315.06
                             11/30/2020   Interest                        $9,752.41 $243,543.82
21
       1040        12/31/2   09/19/2011   Tax                            $47,832.00
22   (Income)        006          “       Fraud Penalty                  $33,770.25
                                  “       Interest                       $20,656.98
23                           11/19/2012   Failure to Pay Tax Penalty      $6,457.32
     Complaint                                                         U.S. DEPARTMENT OF JUSTICE
     (Case No. )                           3                           Tax Division, Western Region
                                                                       P.O. Box 683
                                                                       Washington, D.C. 20044
                                                                       Telephone: 202-514-6056


24
                   Case 3:21-cv-05345 Document 1 Filed 05/10/21 Page 4 of 6




 1   Type of        Tax      Assessment        Assessment Amount and Type of              Unpaid
      Tax          Period       Date                    Assessment                      Balance as
 2                                                                                      of April 26,
                                                                                           2021*
 3
                             12/05/2016   Interest                       $19,038.23
 4                                “       Failure to Pay Tax Penalty      $5,500.68
                             12/04/2017   Interest                        $5,421.68
 5                           12/03/2018   Interest                        $6,623.22
                             12/02/2019   Interest                        $8,187.39
 6                           11/30/2020   Interest                        $6,483.68 $161,914.76

 7    § 6702       12/31/2   04/30/2012   Tax                             $5,000.00
       (civil        002     12/05/2016   Interest                          $264.67
 8   penalty)                12/04/2017   Interest                          $359.84
                             12/03/2018   Interest                          $332,25
 9                           12/02/2019   Interest                          $410.72
                             11/30/2020   Interest                          $325.26      $8,122.50
10
      § 6702       12/31/2   04/30/2012   Tax                            $10,000.00
11     (civil        003     12/05/2016   Interest                        $1,763.89
     penalty)                07/07/2017   Fees and Collection Costs         $196.00
12                           12/04/2017   Interest                          $502.52
                             12/03/2018   Interest                          $575.85
13                           12/02/2019   Interest                          $677.82
                             11/30/2020   Interest                          $536.77      $13,404.73
14
      § 6702       12/31/2   04/16/2012   Tax                             $5,000.00
15     (civil        004     04/30/2012   Tax                             $5,000.00
     penalty)                12/05/2016   Interest                        $1,790.55
16                           12/04/2017   Interest                          $500.05
                             12/03/2018   Interest                          $580.10
17                           12/02/2019   Interest                          $667.25
                             11/30/2020   Interest                          $528.41      $13,195.74
18
      § 6702       12/31/2   04/30/2012   Tax                             $5,000.00
19     (civil        005     12/05/2016   Interest                          $971.04
     penalty)                12/04/2017   Interest                          $263.28
20                           12/03/2018   Interest                           $29.49
                             12/02/2019   Interest                          $409.18
21                           11/30/2020   Interest                          $324.04      $8,092.15

22    § 6702       12/31/2   03/05/2012   Tax                             $5,000.00
       (civil        006     04/30/2012   Tax                             $5,000.00
23   penalty)                12/05/2016   Interest                        $3,348.98
     Complaint                                                         U.S. DEPARTMENT OF JUSTICE
     (Case No. )                           4                           Tax Division, Western Region
                                                                       P.O. Box 683
                                                                       Washington, D.C. 20044
                                                                       Telephone: 202-514-6056


24
                      Case 3:21-cv-05345 Document 1 Filed 05/10/21 Page 5 of 6




 1        Type of      Tax      Assessment           Assessment Amount and Type of             Unpaid
           Tax        Period       Date                       Assessment                     Balance as
 2                                                                                           of April 26,
                                                                                                2021*
 3
                                12/04/2017     Interest                          $766.90
 4                              12/25/2017     Fees and Collection Costs         $396.00
                                12/03/2018     Interest                          $944.05
 5                              12/02/2019     Interest                        $1,137.75
                                11/30/2020     Interest                          $900.99      $22,500.21
 6
           § 6702     12/31/2   05/23/2011     Tax                             $5,000.00
 7          (civil      009     12/05/2016     Interest                          $965.00
          penalty)              12/04/2017     Interest                          $242.70
 8                              12/03/2018     Interest                          $296.48
                                12/02/2019     Interest                          $366.50
 9                              11/30/2020     Interest                          $290.23      $7,247.90

10    TOTAL                                                                                  $997,943.50

11   * As of April 26, 2021, and including accrued but unassessed interest as of this date.
12
                9.      Timely notice stating the amounts and demanding payments of the assessments
13
     set forth in Paragraph 8 above, was given to Steven M. Beresford, as required by 26 U.S.C. §
14
     6303.
15
                10.     Despite timely notice and demands for payment of the tax assessments described
16
     in Paragraph 8 above, Steven M. Beresford has neglected or refused to make full payment of the
17
     assessed amounts to the United States.
18
                11.     Based on accrued interest and other statutory additions as provided by law, as of
19
     April 26, 2021, Steven M. Beresford is indebted to the United States in amount of $997,943.50.
20
     Additional unassessed interest and other statutory additions as provided by law continue to
21
     accrue on these balances.
22
     //
23
      Complaint                                                             U.S. DEPARTMENT OF JUSTICE
      (Case No. )                                5                          Tax Division, Western Region
                                                                            P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-514-6056


24
                     Case 3:21-cv-05345 Document 1 Filed 05/10/21 Page 6 of 6




 1              WHEREFORE, the Plaintiff, the United States, prays as follows:

 2              A.     That this Court determine, adjudge, and decree that Defendant Steven M.

 3   Beresford is indebted to the United States for unpaid federal income tax liabilities (1040) for the

 4   taxable years 2003 through 2006, and civil penalties (§ 6702) for the taxable years 2002 through

 5   2006 and 2009 in the amount of $997,943.50 as of April 26, 2021, plus statutory interest which

 6   continues to accrue as provided by 28 U.S.C. § 1961(c)(1) and 26 U.S.C. §§ 6601, 6621, and

 7   6622 and other statutory additions as provided by law, less any subsequent payment or credits

 8   until paid in full, and that judgment in that amount be entered against Defendant Steven M.

 9   Beresford and in favor of the United States;

10              B.     That the United States be granted its costs and fees herein, and such other and

11   further relief as this Court deems just and proper.

12
     Respectfully submitted on May 10, 2021.
13

14                                                   DAVID A. HUBBERT
                                                     Acting Assistant Attorney General
15
                                                     /s/Rika Valdman
16                                                   RIKA VALDMAN
                                                     Trial Attorney, Tax Division
17                                                   U.S. Department of Justice
                                                     P.O. Box 683
18                                                   Washington, D.C. 20044-0683
                                                     Telephone: 202-514-6056
19                                                   Fax: 202-307-0054
                                                     rika.valdman@usdoj.gov
20                                                   Attorneys for the United States of America
21

22

23
      Complaint                                                             U.S. DEPARTMENT OF JUSTICE
      (Case No. )                                6                          Tax Division, Western Region
                                                                            P.O. Box 683
                                                                            Washington, D.C. 20044
                                                                            Telephone: 202-514-6056


24
